EXHIBIT 10.73
CONSULTANT AGREEMENT
WITH
HEINROCKET INC.
8850 TIPSICO LAKE ROAD
HOLLY, MICHIGAN 48442
This Agreement is made and entered into as of this 13th day of December, 2010
between, Heinrocket Inc., (the “Consultant”), whose address is 8850 Tipsico Lake
Road, Holly, Michigan 48442 and Torvec, Inc., (the “Company”), whose address is
1999 Mount Read Blvd., Building 3, Rochester, New York 14615.
In consideration of the mutual promises made herein, the parties hereto agree as
follows:
I. SERVICES; NON-EXCLUSIVITY
The Company hereby engages the Consultant on a non-exclusive basis for the term
specified in Section II hereof to render consulting services to the Company as a
business relationship specialist and technical expert relating to corporate and
similar matters upon the terms and conditions set forth herein.
II. TERM
Except as otherwise specified herein, this Agreement shall be effective for
three (3) years beginning on December 13,2010 and ending on December 13, 2013
and is cancelable by either party at any time upon thirty (30) days written
notice provided by one party to the other party. This Agreement shall be extend
automatically and without any action of either party for an additional three
(3) years unless either party shall notify the other in writing of its intent
not to extend this Agreement sixty (60) days immediately preceding December 13,
2013.
III. DUTIES, RESPONSIBILITIES, AND PAYMENT OF THE CONSULTANT
1. During the term of this Agreement, the Consultant shall provide the Company
with such regular and customary consulting services with respect to the
commercialization of the Company’s automotive technologies as the Company may
request from time to time that are within the Consultant’s expertise to deliver.
It is understood and acknowledged by the parties that the Consultant shall be
obligated to render advice upon only the request of the Company, in good faith
and on a best efforts basis, but shall not be obligated to spend any specific
amount of time in so doing. The Consultant’s duties may include, but will not
necessarily be limited to, providing recommendations to the Company concerning
the following matters:
To the extent requested by the Company, the Consultant will render advice and
assistance to the Company with respect to all of the Company’s automotive
technologies, including its IsoTorque® differential technology, generally in
connection with all its business strategies, including potential business
combinations and/or licensing arrangements involving the Company and one or more
original equipment manufacturers (“OEMS”) or first-tier suppliers, as the case
may be.

 

 



--------------------------------------------------------------------------------



 



2. During the term of this Agreement, in consideration for the services to be
rendered by the Consultant, the Company will pay the Consultant a consulting fee
calculated at the rate of $200 per hour. Such payment shall be made to the
Consultant based upon invoices submitted by the Consultant to the Company within
thirty (30) days of the rendering of each such invoice.
3. During the term of this Agreement, Consultant shall not perform and shall not
be paid for any services pursuant to this Agreement unless he shall have been
specifically requested by the Company to provide the services so enumerated by
the Company.
IV. COMMERCIALIZING EVENT INCENTIVE FEE
At any time after the date of this Agreement and from time to time provided that
the Consultant is in good standing as determined by the Company’s Board of
Directors, if the Company shall enter into one or more final, definitive
agreements that actually generates revenue to the Company as the result of the
commercialization of any and/or all of the Company’s automotive technologies,
and any such definitive agreement shall have been, in whole or in part,
attributable to Consultant’s material efforts, then the Company shall pay the
Consultant an incentive fee equal to $10,000 or proportionate part thereof for
each $1,000,000 of revenue or proportionate part thereof actually paid to and
received by the Company pursuant to such final, definitive agreement for a
period of five(5) years after the first delivery of products pursuant to such
definitive agreement.
For purposes of this Article, the term “revenue” shall mean the gross receipts
generated by the commercializing event and actually paid to and received by the
Company.
For purposes of this Article, the term “final, definitive agreement” shall mean
any final agreement by virtue of which the Company actually is paid revenue for
the commercialization of any or all of its automotive technologies, including
but not limited to a finalized licensing arrangement, joint venture arrangement,
business combination or similar transaction involving the revenue-generating
transfer of commercializing rights to the Company’s automotive technologies.
For purposes of this Article, the term “attributable to Consultant’s efforts”
shall mean that Consultant shall have contributed importantly (as opposed to
incidentally) to causing the occurrence of the particular commercializing event
for which an incentive fee as described herein is to be paid.
V. CONFIDENTIALITY
The Consultant acknowledges that he has separately executed a Confidentiality
Agreement with the Company and hereby agrees that all of the terms of such
Confidentiality Agreement are hereby incorporated by reference into this
Agreement as if specifically set forth herein.
VI. INDEPENDENT CONTRACTOR AND TERMINATION FOR CAUSE
The Consultant shall perform its services hereunder as an independent contractor
and not as an employee or agent of the Company or an affiliate thereof. It is
understood and agreed to by the parties hereto that the Consultant shall have no
authority to act for, represent or bind the Company or any affiliate thereof in
any manner, except as may be agreed to expressly by the Company in writing from
time to time. Each party shall be solely responsible for compliance with all
state and federal laws pertaining to employment taxes, income withholding at the
source, unemployment compensation contributions and other employment related
statutes with respect to the consulting arrangement as set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the agreement of the parties to this Agreement’s term as set
forth in Article II, this Agreement may be terminated immediately by the Company
for any of the following reasons and upon such termination for any one or more
of the reasons set forth below, Consultant shall not be entitled to any further
payment of fees regardless of whether Consultant prior to such termination had
furnished the Company with an invoice for services rendered which, as of the
date of termination under this Article VI, remains unpaid:
a) The Consultant discloses confidential information to the detriment of the
Company and/or its business in violation of the Confidentiality Agreement
executed by the Consultant and the Company;
b) The Company is directed by a regulatory or governmental authority to
terminate the Agreement or the Consultant engages in activities that cause
actions to be taken by regulatory or governmental authorities that have a
material adverse effect on the Company;
c) The Consultant is convicted of or pleads nolo contendre to any felony (other
than a felony resulting from a traffic violation);
d) The Consultant breaches his duties under this Agreement in any material
respect, and that breach is not cured within thirty days of written notice
thereof from the Company to the Consultant. Such notice will only be required
for the first said breach;
e) The Consultant engages in any malfeasance or misconduct or performs services
in a grossly negligent manner, any of which has a material adverse effect on the
Company, including such effect on the Company’s reputation and credibility in
the marketplace with respect to its technology, its business ethics and
behavior, its compliance with all rules and regulations promulgated by any
lawful governmental authority, whether foreign or domestic, as well as with
respect to its relationship with its shareholders; or
f) The Consultant commits an act of fraud against the Company.
Nothing in this Article VI shall be interpreted to mean that Consultant shall
not be entitled to receive payment for unpaid invoices in the event of the
termination of this Agreement in accordance with the termination provisions of
Article II hereof.
VII. ENTIRE AGREEMENT
This Agreement constitutes the entire Agreement and understanding of the parties
hereto, and supersedes any and all previous agreements and understandings,
whether oral or written, between the parties with respect to the matters set
forth herein.
VIII. NOTICES
All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by overnight mail service (e.g. Federal
Express) to the party at the address set forth below or to such other address as
either party may hereafter give notice of in accordance with the provisions
hereof:
if to the Company, to the address as follows:
Richard A. Kaplan
Chief Executive Officer
1999 Mount Read Blvd., Building 3

 

3



--------------------------------------------------------------------------------



 



Rochester, New York 14615

     
Telephone:
  585-254—1100
Facsimile:
  585-254—1105

and, if to the Consultant, to the address as follows:
Telephone:
Facsimile:
IX. ENTIRE AGREEMENT
This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors, legal representatives and
assigns.
X. COUNTERPARTS
This Agreement may be executed in any number of counterparts, each of which
together shall constitute on one and the same original documents.
XI. AMENDMENT, MODIFICATION OR WAIVER
No provision of this Agreement may be amended, modified or waived, except in a
writing signed by all of the parties hereto.
XII. TRANSFER, SUCCESSORS AND ASSIGNS
The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
XIII. GOVERNING LAW
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law. The parties specifically agree that the
jurisdiction and venue with respect
to any dispute in any way relating to this Agreement shall lie with the Supreme
Court for the Seventh Judicial District located in the County of Monroe, New
York.
XIV. TITLES AND SUBTITLES
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
XV. SEVERABILITY
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.

 

4



--------------------------------------------------------------------------------



 



In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision shall be excluded from
this Agreement, (b) the balance of the Agreement shall be interpreted as if such
provision were so excluded and (c) the balance of the Agreement shall be
enforceable in accordance with its terms.
XVI. DELAYS OR OMISSIONS
No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
Executed as of the date above first written.

            Heinrocket Inc
      By:   /s/ John Heinricy         John Heinricy   

Accepted and Agreed:

            TORVEC, INC.
      By:   /s/ Richard A. Kaplan         Richard A. Kaplan        Chief
Executive Officer   

 

5